DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On October 4, 2011, the court sent the parties an Order instructing Plaintiff to file a signed stipulation or submit three mutually convenient trial dates no later than 30 days from the date of the court's Order. The Order stated that Plaintiff's failure to comply with the deadline set forth therein would result in dismissal of Plaintiff's appeal.
Plaintiff's deadline has passed and the court has not received a signed stipulation or three mutually convenient trial dates or any further communication from Plaintiff stating why he could not comply with the Order. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ______ day of November 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on November 15, 2011. The Court filed and entered thisdocument on November 15, 2011. *Page 1